Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art fails to teach or disclose:
a flexible carrier substrate with a first region with a light-emitting module and second region with a wireless communication module
a portion of the first region overlies a het transferring element portion of the second region does not overlie the heat transferring element, because of a cut-out portion
the prior art particularly fails to teach:  the heat-transferring element having a surface with a perimeter defining an edge, and the cutout is extending within the perimeter without extending to the edge.
The closest prior art found was Sun WO/2015149605 which teaches most of the element of the instant invention: substrate, first and second regions with light emitter and communication module, heat transferring element, but does not teach or render obvious the allowable subject matter of the heat-transferring element having a surface with a perimeter defining an edge, and the cutout is extending within the perimeter without extending to the edge.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875